Citation Nr: 0701127	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-09 072	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error was committed in a 
February 2, 2005, Board decision that denied entitlement to 
an effective date earlier than December 16, 1997, for a grant 
of service connection for a back disability.  

2.  Whether clear and unmistakable error was committed in a 
November 23, 1977, Board decision which denied entitlement to 
service connection for a back disability.  

3.  Whether clear and unmistakable error was committed in an 
October 5, 1994, Board decision which denied entitlement to 
service connection for a back disability 


REPRESENTATION

Moving party represented by:  Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to December 
1970. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on motions as to clear and unmistakable error 
(CUE) in February 2, 2005, November 23, 1977, and October 5, 
1994, Board decisions.   



FINDING OF FACT

The moving party has alleged no specific error of fact or law 
in the February 2, 2005, November 23, 1977, or October 5, 
1994, Board decisions.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motions 
must be dismissed without prejudice to refilling.  38 C.F.R. 
§ 20.1404(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As initial matter with respect to whether the VA has met the 
notice and duty to assist under the Veterans Claims 
Assistance Act (VCAA), the VCAA and its implementing 
regulations do not expressly indicate whether such 
provisions apply to motions alleging CUE in prior final 
decisions of the Board.  However, the United States Court of 
Appeals for Veterans Claims has held that, "as a matter of 
law, the VCAA is inapplicable to CUE claims."  Sorakubo v. 
Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that 
the duties specified in the VCAA are not applicable to 
allegations of CUE in a prior Board decision).  Thus, given 
the nature of a motion to revise an earlier decision based 
upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.

Following a February 2, 2005, Board decision which denied 
entitlement to an earlier effective date than December 16, 
1997, for a grant of service connection for a back 
disability, the veteran submitted a statement in March 2005 
with attached duplicates of documents previously of record.  
It was not clear from the veteran's statements what his 
disagreement with the Board's actions were at that time, 
although he appeared to be repeating arguments made 
previously, and expressed disagreement with how the facts of 
his case had been evaluated.  

Thereafter, an April 2005 statement from the veteran's 
representative (then affiliated with the Veterans of Foreign 
Wars of the United States, now with the Non Commissioned 
Officers Association of the United States of America) 
indicated that the veteran had requested that his motion to 
"vacate" the February 2005 Board decision be withdrawn and 
that his motion for "CUE" be continued.  He then indicated 
that the veteran had raised the issue of whether the Board's 
November 1977 and October 1994 decisions should be reversed 
or amended on the basis of CUE.  Thereafter, he made 
reference in this statement to several documents that the 
veteran felt represented sufficient "competent medical 
evidence" to have warranted an earlier effective date for a 
grant of service connection for his back disability.  

In a letter received from the veteran in October 2005, he 
stated that he sent a letter to the Board in March 2005 
requesting that his case be "considered under" CUE.  In 
November 2006, the veteran's representative indicated that 
the veteran had filed a motion for CUE in the February 2005 
Board's decision.  The veteran's representative also made 
reference to his April 2005 presentation and indicated that 
he could "offer no further comments to enhance those 
already of record." 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2006).  The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy that requirement.  Motions which fail 
to comply with the regulatory requirements shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2006).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1400 (2006).  38 C.F.R. § 20.1403 relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed 

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. 

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).
  
The argument received from the veteran and his representative 
asserting CUE in the Board decisions at issue as set forth 
above is not coherent.  It is not entirely clear what 
precisely the veteran feels is the "error" that the Board 
has committed in the decisions at issue, as there are no 
specific allegations of error of fact or law in the Board's 
decisions.  Instead, these statements, at most, express 
disagreement as to how the facts were weighed or evaluated or 
express general, non-specific allegations of error in 
applying the regulations in existence at the time of the 
decisions in question.  In this regard, the contentions of 
the veteran, as most definitively characterized in the April 
2005 presentation from the veteran's representative, in 
essence, merely restated assertions previously made by him in 
written contentions and sworn testimony of record at the time 
of the three Board decisions in question; namely, that the 
record contained sufficient evidence linking a post-service 
back disability to service to warrant service connection for 
a back disability prior to December 1997.  In fact, no such 
evidence was of record at the time of the November 23, 1977, 
or October 5, 1994, Board decisions, and it was not until 
receipt of a statement from S.W., M.D. dated in December 16, 
1997, that there was any competent evidence linking a back 
disability to service.  It was this statement, and additional 
medical "nexus" evidence dated thereafter, that was relied 
upon by the Board in ultimately granting service connection 
for a back disability in an April 2003 decision.  

In short, the arguments of the veteran and his 
representative in support of the instant motions, do not 
"set forth clearly and specifically" what alleged clear and 
unmistakable error was committed by the Board in either its 
February 2, 2005, November 23, 1977, or October 5, 1994, 
decisions as required by 38 C.F.R. § 20.1404(b).  It is 
important to reiterate that review for CUE in a prior Board 
decision must be based upon the record and the law that 
existed when that decision was made.  Thus, the additional 
medical evidence received after the Board decisions in 
question to support the veteran's argument, such as the 
April 2005 statement from Dr. S.W., cannot form the basis 
for reversal or revision of any of the Board decisions in 
question.  As for the copies of the clinical evidence 
received in March 2005, such evidence dated after the 
November 1977 Board decision cannot from the basis for 
reversal or revision of this decision.  Similarly, the 
copies of the clinical evidence received in March 2005 dated 
after the October 1994 decision cannot from the basis for 
reversal or revision of this decision.  To the extent that 
any such evidence was before the Board and duly considered 
at the time of any of the three decisions in question, 
merely submitting photocopies of this evidence is again, 
tantamount to an expression of disagreement as to how the 
facts were weighed or evaluated.  Such assertions are an 
insufficient basis to meet the pleading requirements of 
38 C.F.R. § 20.1404(b).  As such, and in the absence of the 
specific type of allegations required under 
38 C.F.R. § 20.1404(b), the motions must be dismissed 
without prejudice as to refiling. 


ORDER

The motions are dismissed without prejudice to refiling.



	                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2006) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2006).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.




